       Case 6:21-cv-00781-LEK-ATB Document 8 Filed 08/20/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------x
JOSEPH PEPITONE,                    :                        6:21 Civ. 00781 (LEK) (ATB)
                                    :
                        Plaintiff,  :
                                    :
               - against -          :
                                    :
NATIONAL BASEBALL HALL OF FAME      :
AND MUSEUM, INC.,                   :
                                    :
                        Defendant.  :
------------------------------------x

      DEFENDANT NATIONAL BASEBALL HALL OF FAME AND MUSEUM’S
      NOTICE OF MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE


       PLEASE TAKE NOTICE that Defendant National Baseball Hall of Fame and Museum,

Inc. (the “Baseball Hall of Fame”), by and through its undersigned counsel, will and does hereby

move this Court before the Honorable Judge Lawrence E. Kahn, at the United States District

Court for the Northern District of New York, 445 Broadway, Albany, New York 12207, for an

Order pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure dismissing the

Complaint of Plaintiff Joseph Pepitone with prejudice for failure to state a claim upon which

relief can be granted based on the application of judicial estoppel. The grounds for this motion

are set forth in the accompanying Memorandum of Law in Support of the Baseball Hall of

Fame’s Motion to Dismiss as well as the accompanying Declaration of Michael F. Buchanan in

Support of the Baseball Hall of Fame’s Motion to Dismiss, and the exhibits affixed thereto.




12923493
       Case 6:21-cv-00781-LEK-ATB Document 8 Filed 08/20/21 Page 2 of 3




Dated: August 20, 2021
       New York, New York

                               By:
                                     Michael F. Buchanan (Bar Roll #702975)
                                     Clinton W. Morrison (Bar Roll #702976)
                                     PATTERSON BELKNAP WEBB & TYLER LLP
                                     1133 Avenue of the Americas
                                     New York, NY 10036-6710
                                     P: (212) 336-2000
                                     F: (212) 336-2222
                                     E: mfbuchanan@pbwt.com
                                     E: cmorrison@pbwt.com

                                     Attorneys for Defendant National Baseball Hall of
                                     Fame and Museum, Inc.




                                       2

12923493
       Case 6:21-cv-00781-LEK-ATB Document 8 Filed 08/20/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, Michael F. Buchanan, hereby certify, pursuant to 28 U.S.C. § 1746, that on August 20,

2021, I electronically filed the foregoing with the Clerk of Court using the CM/ECF system,

which will automatically send e-mail notification of such filing to all counsel of record.

Dated: August 20, 2021
       New York, New York

                                        By:
                                              Michael F. Buchanan (Bar Roll #702975)




                                                 3

12923493
